Citation Nr: 0511178	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-03 542A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
with degenerative disc disease (DDD), currently evaluated as 
40 percent disabling.

2.  Entitlement to an effective date earlier than June 25, 
2002, for entitlement to a total schedular rating on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran had already perfected an appeal of the evaluation 
of his low back disability when he also perfected an appeal 
of the effective date of his entitlement to TDIU.  This 
decision disposes of both issues.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's low back disability, with DDD, manifests 
with limitation of motion (LOM), an antalgic gait, positive 
straight leg raising on the left, with radiation to the 
lateral foot, and decreased sensation from left hip down to 
lateral foot.

2.  Pronounced intervertebral disc syndrome (IVDS), with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, has not 
been more nearly approximated.  

3.  There have been no incapacitating episodes as defined by 
applicable rating criteria.

4.  The evidence of record does not show foot drag or loss of 
sensation of the feet to be due to incomplete paralysis of 
the sciatic nerve due to DDD, or to be otherwise related to 
the low back symptomatology.
5.  Akylosis of the spine has not been manifested.

6.  The veteran submitted an application for an increase in 
the evaluation of his low back disability, which was received 
by the RO in March 2000.

7.  A September 2000 rating decision denied the veteran's 
application, and he was notified of the decision in a RO 
letter dated in October 2000.  The claims file reflects no 
record of the October 2000 letter having been returned as 
undelivered.

8.  The claims file reflects no record of the veteran having 
appealed the September 2000 rating decision, and it became 
final in accordance with applicable law and regulation.

9.  The veteran's current application for an increase for his 
low back disability was received in April 2001.  The April 
application reflects no reference to the September 2000 
rating decision or otherwise indicates an intent that it 
represent a notice of disagreement (NOD) with the September 
2000 rating decision.

10.  In April 2000, the veteran was service connected solely 
for his low back disability, with a 40 percent evaluation, 
and his gall bladder post-excision residuals disability, with 
a 10 percent evaluation, for a combined evaluation of 50 
percent.

11.  In a statement dated June 25, 2002, the veteran filed 
for service connection for degenerative joint disease (DJD), 
bilateral knees, and pain with loss of sensation, bilateral 
feet, as secondary to his low back disability, and it was 
received on June 27, 2002.

12.  The evidence of record shows the combined evaluation of 
the veteran's service-connected disabilities to have been 
less than 70 percent as of April 2001.

13.  The June 2003 rating decision granted service connection 
for DJD, bilateral knees, and pain with loss of sensation, 
bilateral feet, with an evaluation of 10 percent each with 
bilateral factor, all effective June 25, 2002, for a combined 
rating of 70 percent.
14.  In June 2003, the veteran was notified he might be 
eligible for TDIU and provided VA Form 21-8940, which the 
veteran returned in August 2003.  The October 2003 rating 
decision granted TDIU, effective June 25, 2002, the date on 
which the evidence of record showed the veteran was 
unemployable as a result of his service-connected 
disabilities.

15.  The evidence of record does not show the veteran to have 
filed an informal or formal claim for TDIU prior to June 25, 
2002, or to have met the minimum combined evaluation for TDIU 
prior to that date.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
low back disability, with DDD, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.71a, Diagnostic Codes (DCs) 5293, 5295 (in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, DCs 
5293, 5295 (in effect prior to September 26, 2003); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, DCs 5237, 5243 (2004).

2.  The September 2000 rating decision is a final decision.  
The criteria for an effective date earlier than June 25, 
2002, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400, 20.201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), imposes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
as well as a duty to notify the claimant what information and 
evidence, if any, the claimant is to provide, what evidence 
VA will attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

Duty to notify

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to an 
increased rating for a low back disability, a substantially 
complete application was received in April  2001.  
Thereafter, in a decision dated in August 2001, the 
application was denied.  Only after that decision was 
promulgated did the AOJ, in August 2003, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini, 18 Vet. App. at 119.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Board specifically notes 
that, in Pelegrini, the Court specifically spoke to the 
situation of a claim which was filed prior to the enactment 
of the VCAA, and that the Court has yet to speak to the 
situation of a failure to provide timely notice in a post-
VCAA claim.  Nonetheless, as noted, the Board does not deem 
the Court to have foreclosed a finding of non-prejudice to an 
applicant.  Instead, the Board deems the salient 
consideration to be one of whether the record before the 
Board supports such a finding, and that the Board make the 
requisite finding so as to enable a proper review on further 
appeal if pursued by the claimant.  Id., at 120-21.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice, a remedy which the Court specifically 
rejected, at least as concerns pre-VCAA cases.  Pelegrini, 18 
Vet. App. at 120.  The Board discerns no reason to conclude 
the Court would deem such an approach necessary in post-VCAA 
cases, as there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error for 
the following reasons.  First, upon receipt of the veteran's 
April 2001 claim, the RO provided the veteran an assistance 
letter in May 2001, wherein the RO informed the veteran that 
the RO would schedule an examination for him and also would 
assist him in obtaining VA treatment and private treatment 
records.  The Board notes that this letter did not contain 
all of the statutory elements of the requisite notice, to 
include the legal standard for adjudicating the claim or how 
the burden of obtaining the necessary evidence would be 
allocated.  See Quartuccio v. Principi, 16 Vet. App. 183.  
Nonetheless, the Board finds that it did inform the veteran 
of useful information and may properly be used as a building 
block of harmless or non-prejudicial error.

Second, at the May 2002 RO hearing, the veteran was asked to 
identify the treatment records that might support his claim, 
and that the RO would obtain them for him.  He did so, and 
the RO obtained the applicable records.

Third, the RO provided the veteran the requisite VCAA notice 
for his low back claim in a letter dated in August 2003 
(letter).  The letter specifically instructed the veteran to 
send any additional information or evidence that he desired 
considered.  The letter also informed the veteran of all of 
the evidence obtained or received by the RO to that date and 
informed him of the legal standard for showing entitlement to 
an increased rating.  The letter also informed the veteran 
that the RO would obtain any federal or private treatment 
records he desired considered for his claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA, as concerns the statutory content.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel (VAOPGCPREC) 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. at 
120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the notice provided to the veteran in the letter was 
not given prior to the first AOJ adjudication of the claim, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Further, the RO continued to develop 
the veteran's claim, as reflected in the subsequent grant of 
TDIU in October 2003, and the May 2004 supplemental statement 
of the case (SSOC) also contained the full provisions of the 
VCAA.

In light of the evidence of record, as set forth above, the 
Board finds that the veteran has not been prejudiced in the 
pursuit of his claim by the timing of the VCAA notice.  He 
had received RO assistance in identifying and obtaining 
evidence on the issues of this appeal, and his claim remained 
under development during the appeal period.  Further, after 
the notice, neither the veteran nor his representative 
asserted that there was additional evidence to be obtained.  
Thus, the Board's finding is not based on mere speculation on 
how he would have responded to a notice, timely or otherwise.  
See Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is 
not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").

The Board finds that the timing of the August 2003 VCAA 
notice clearly had no adverse bearing on the development of 
the veteran's claim or other assistance he received or the 
substantive decision to deny his claim.  See Pelegrini, 18 
Vet. App. at 121.  Thus, to decide his appeal will not 
prejudice his pursuit of his claim.  See also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the veteran's claim for TDIU, the RO provided the 
veteran a September 2003 letter which  specifically addressed 
the issue of TDIU.  The Board notes that the September 2003 
letter did not provide the legal standard for determining a 
claim for TDIU.  See 38 C.F.R. § 3.159(b)(1).  The Board 
finds no prejudice to the veteran, however, as he was granted 
the benefit he sought.  The issue flowing from that claim is 
the effective date of the allowance.  The Board further notes 
that the November 2004 SOC contained the full VCAA notice 
components as well as the applicable law for determining an 
effective date.  The entirely technical legal insufficiency 
of the letter notwithstanding, in light of the May 2001 
letter, the RO hearing, the letter, and the November 2004 
SOC, the evidence clearly shows the veteran to have been 
apprised of his rights and the VA claims process, as 
reflected in these documents.  See Charles v. Principi, 17 
Vet. App. 370 (2002).  Both the veteran and his 
representative based the veteran's claim for an earlier 
effective date on the evidence of record.  There has been no 
assertion that there is evidence of an informal or other 
claim not of record which would show the veteran to be 
entitled to an effective date.  Thus, the Board finds that 
the fact the September 2003 VCAA notice letter was not 
sufficiently tailored to a TDIU claim or for an earlier 
effective date has not prejudiced the veteran in the pursuit 
of his claim.  See Conway v. Principi, 353 F.3d at 1373-74; 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  Thus, the Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c).

I.  Increased rating

Overview

The veteran was a corpsman with the 9th Division, Artillery.  
He injured his back in 1943 during the Sicily Campaign when 
he fell off of a truck onto his back.  An April 1949 rating 
decision granted the veteran service connection for 
lumbosacral strain with a non-compensable evaluation for the 
period November 1945 to February 20, 1949, and a 10 percent 
evaluation, effective February 21, 1949.  A May 1979 rating 
decision granted an increase to 40 percent, effective January 
29, 1979.  He submitted his current application for an 
increase in April 2001.  An August 2001 rating decision 
denied the claim and continued the 40 percent evaluation.

Factual background

The June 2001 VA examination report reflects that the veteran 
reported that he wore a back brace when necessary, and that 
he received chiropractic treatment, which helped.  He related 
that he walked with a limp, had difficulty getting out of bed 
on many mornings, could not bend or lift very much because of 
pain, had trouble walking short distances, and could no 
longer wash dishes because it required him to bend forward.  
He reported that he took six Tylenol daily.  The examiner 
noted the veteran to have difficulty getting out of his 
chair, and he walked bow legged with a tilt to the right with 
a left-to-right swaying.  Physical examination revealed some 
scoliosis with right tilt, good muscle tone for his age, no 
obesity, and there was some lumbar axial/paravetebral 
tenderness.  Range of motion (ROM) with flexion of the lumbar 
spine was reduced to 30 degrees.  Extension, lateral bend, 
and rotation were within normal limits.  Straight leg raising 
was positive for lumbar tenderness contralaterally.  The 
examiner rendered a diagnosis of DDD, chronic pain, severely 
reduced ROM, and significantly reduced activities of daily 
living, and the examiner noted that the veteran reported that 
his symptoms were getting worse.  The examiner ordered a CT 
scan.

The June 2001 CT scan report reflects that the examination 
showed degenerative arthritis involving the facets at the L4-
L5 and L5-S1 levels, and some degeneration of the disc at L3-
L4.  There was no evidence of herniation, and the thecal 
sacs, nerve roots, and neural foramina appeared reasonably 
adequate.  There was mild bulging at L4-L5 and L5-S1 levels 
which produced mild stenosis of the canal at the L4-L5 level.  
The radiologist's impression was mild stenosis of the canal 
at the L4-L5 level which did not appear severe; rather severe 
degeneration of the nucleus pulposus at L5-S1 but without 
evidence of herniation; slight narrowing of the left neural 
foramen at L5-S1, which might conceivably produce some 
compression of the nerve root, though the magnitude of the 
narrowing of the foramina seemed minimal and unlikely to be 
significant; and, there was no evidence of herniation of the 
nucleus pulposus at any level.

An October 2001 private report of D.J., D.C., reflects that 
he evaluated the veteran for his lumbar disc degeneration.  
His report reflects that x-rays were read as having shown a 
decrease height at L5-S1, anterior spurring at L2, and right 
leg insufficiency.  Dr. J opined that the leg weakness may be 
a result of an underlying neurological deficit due to the 
disc degeneration.

At the May 2002 RO hearing, the veteran related that his back 
pain went into his left leg, and that he could not do much 
work around the house.  He took Salsalate, Mirtazapine, and 
Acetaminopen for his back, which provided only a little 
relief.  The veteran also related that numbness in his left 
leg ran down to his foot, and that he dragged it once in a 
while.  The veteran related that the numbness had been 
present since his injury, but it had gotten worse.  The 
veteran stated that his pain was constant and that he had 
began to drag his foot more.

The May 2002 VA peripheral nerve examination report reflects 
that the veteran was advised that he would have to travel to 
another VA facility to be examine by a neurologist, and the 
veteran related that he did not desire to do that.  The 
veteran reported that he had to quit walking and gardening 
due to pain, that he could not bend over without pain, and 
that he got very little exercise.  The examiner noted the 
June 2001 CT scan and observed that it showed much scattered 
pathology.  The veteran reported his bowel and bladder habits 
were normal.  The veteran showed a very antalgic gait.  
Lumbar forward flexion was to 70 degrees, side bending was to 
10 degrees right, and 20 degrees left.  Straight leg raising, 
seated and supine, was positive in the left with radiation to 
the lateral foot.  There was no muscle wasting.  Strength was 
5/5 right, and 4/5 left.  He was unable to toe walk because 
of pain.  Reflexes were 1+ symmetric at the knees and ankles.  
Sensation was decreased from the left hip, down lateral thigh 
and calf to lateral foot.  The veteran's legs measured 103 
centimeters bilaterally.  In light of the physical 
examination and the June CT scan report, the examiner 
rendered a diagnosis of IVDS, complicated by L4-L5 stenosis, 
left neural foramina stenosis, hip cant versus leg length 
discrepancy, poor flexibility, and generalized 
deconditioning.

The April 2003 VA feet examination report reflects that the 
veteran reported that he fell onto his feet at an angle and 
twisted his ankles in the 1943 accident.  After treatment for 
his injury, he did significant bending and lifting of heavy 
shells while serving in artillery, as well as a great deal of 
walking.  Since that time, he had experienced continual pain 
in his feet and ankles, with occasional swelling.  Physical 
examination revealed the veteran to stand bow legged with 
feet and knees in a valgus position approximately 30 degrees 
off midline normal.  There was mild bilateral 1+ edema, 
trophic changes of the skin, including color changes, 
alligator skin, and loss of hair.  There were numerous 
varicosities, especially in the right foot, including plantar 
heel area, and his feet were warm.  The veteran reported 
decreased sensation and almost no sensation when he walks, 
even on gravel.  He was unsure why he had that symptom but 
believed it to be related to his original injury.  
Examination revealed reduced sensation to pinprick on 
bilateral plantar surfaces, and reduced sensation to toes as 
well, greater on the right.  The examiner opined that the 
veteran's severe bilateral knee DJD, foot pain and loss of 
sensation of plantar surfaces, reduced ROM of knees, and 
significantly reduced ability to perform everyday were 
causally linked to the veteran's 1943 injury while in active 
service.

An April 2003 report from the veteran's chiropractor reflects 
that he treated the veteran with spinal manipulation along 
with muscle stimulation and heat to increase ROM and decrease 
soft tissue inflammation and stiffness.


Following receipt of the examination report, the June 2003 
rating decision granted service connection for DJD of the 
right and left knee and for right and left foot pain, both 
with loss of sensation of plantar surfaces.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Evaluations 
are based on functional impairments which impact a veteran's 
ability to pursue gainful employment.  38 C.F.R. § 4.10.  
Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all 
disabilities will show all the specified rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-
2000 (April 10, 2000).

The rating criteria for rating spine pathology were changed 
twice after the veteran submitted his current claim.  The May 
2004 SSOC included the 2002 and 2003 changes.  The criteria 
in effect at the time he filed his claim provided as follows: 

Severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (in effect prior to 
September 23, 2002).  Pronounced IVS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, qualified 
for the maximum evaluation of 60 percent.  Id., DC 5293 (in 
effect prior to September 23, 2002).

The change which became effective on September 23, 2002, only 
changed the criteria for rating IVDS.  It required IVDS to be 
rated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

Spine rating criteria were changed again, effective September 
26, 2003, and they also changed the numbering of the DCs and 
incorporated values for spine ROM and a demonstrative plate.  
38 C.F.R. § 4.71, Plate V (2004).  The general rating Formula 
for diseases and injuries of the spine (For DCs 5235 to 5243 
unless 5243 is evaluated under the formula for rating IVDS 
based on Incapacitating Episodes) provides:

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 
allows an evaluation of 20 percent.

38 C.F.R. § 4.71a, DCs 5235-5243 (2004).  Absent ankylosis, 
which is not present in the veteran's case, this is the 
maximum evaluation allowable for thoracolumbar spine 
pathology, unless IVDS is rated on the basis of 
incapacitating episodes.  Id.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees,  
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

 5235 Vertebral fracture or dislocation.
 5236 Sacroiliac injury and weakness.
 5237 Lumbosacral or cervical strain.
 5238 Spinal stenosis.
 5239 Spondylolisthesis or segmental instability.
 5240 Ankylosing spondylitis.
 5241 Spinal fusion.
 5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

IVDS, manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months merits 
a 60 percent evaluation.  With incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, a 40 percent is assigned.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2004).

The Board notes that the definition of "incapacitating 
episodes" which is in Note 1 of the IVDS rating criteria in 
effect between September 23, 2002, and September 25, 2003, 
was inadvertently omitted from the current criteria.  The 
Board does not deem this oversight as critical, as there is 
no contrary definition given in the current criteria, or any 
indication that the drafters intended a definition other than 
that provided in the prior criteria.  Therefore, the Board 
deems that definition as still applicable.

Analysis

The veteran submitted his April 2001 claim for increase prior 
to the September 23, 2002, changes.  Thus, he is entitled to 
have his claim evaluated under the criteria most favorable to 
him.  The Board makes the following initial findings to apply 
to the remainder of the decision on this issue: 1) The 
evidence of record shows that the veteran has not manifested 
any ankylosis of any segment of the spine, as defined by 
either of the rating criteria; 2) Neither does the evidence 
of record show that there have been any incapacitating 
episodes, as defined by the rating criteria, assuming IVDS.

In light of these findings, neither the current spine rating 
criteria nor those which became effective on September 23, 
2002, are more favorable to the veteran than the criteria in 
effect in April 2001.  There also is the matter that, even if 
more favorable, they could not be applied to the veteran's 
claim until their respective effective dates forward.  
38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-2000 (April 10, 2000).  
Thus, the Board deems the criteria in effect at the time the 
veteran filed his claim as the more favorable.  Further, even 
absent sufficient medical evidence to show IVDS, the veteran 
is still entitled to be evaluated for all separate 
symptomatology of his disability.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The RO evaluated the veteran under DC 5295 for lumbosacral 
strain.  The Board finds that, the May 2002 nerve examination 
report diagnosis notwithstanding, the evidence of record does 
not show the veteran to manifest the criteria for IVDS.  The 
examiner at the May 2002 examination diagnosed IVDS on the 
basis of the veteran's decreased sensation from his left hip 
down to his left lateral foot.  The April 2003 examination, 
however, diagnosed the loss of sensation in the veteran's 
lower extremities to be secondary to his original injury 
versus his low back DDD.  Further, the June 2003 rating 
decision granted service connection for that distinct 
pathology and evaluated it as such.  Thus, to include it as 
part of the veteran's low back pathology to rate him under 
the criteria for IVDS would violate the provision which 
prohibits pyramiding.  38 C.F.R. § 4.14.  Therefore, the 
Board finds that the veteran is appropriately under DC 5295, 
which did not change on September 23, 2002.  Nonetheless, as 
stated, the Board will apply the criteria in effect prior to 
September 23, 2002.

Applying those criteria, the veteran is rated at the maximum 
allowable for his lumbosacral strain at 40 percent.  
38 C.F.R. § 4.71a, DC 5295 (in effect prior to September 23, 
2002).  The RO considered the appropriateness of an extra-
schedular evaluation and found it inapplicable.  The Board 
finds no basis on which to disagree with the RO's 
determination that the veteran's disability picture is not 
unusual or exceptional so as to merit a referral to the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The Board notes that one of the criteria for extra-schedular 
consideration is a disability's marked interference with 
employment.  The veteran has been granted TDIU.  Thus, the 
Board finds he is adequately compensated.

II.  TDIU effective date

Overview

While the veteran's application for an increase for his low 
back disability was pending, he applied for service 
connection for his bilateral knee and ankle disorders in June 
2002.  As noted above, the June 2003 rating decision granted 
service connection for each disorder.  Subsequently, the 
veteran applied for, and was granted, TDIU with an effective 
date in June 2002.  The veteran and his representative assert 
that the effective date of the grant of TDIU should be March 
30, 2000, or, at the latest, April 2001, when he filed his 
claim for an increase for his low back.

Factual background

The veteran submitted an application for an increase in the 
evaluation of his low back disability which was received by 
the RO on March 31, 2000.  A September 2000 rating decision 
denied the veteran's application, and he was notified of the 
decision in a RO letter dated in October 2000.  The claims 
file reflects no record of the October 2000 letter having 
been returned as undelivered.  Neither does the claims file 
reflect any record of the veteran having appealed the 
September 2000 rating decision, and it became final in 
accordance with applicable law and regulation.

The veteran's current application for an increase for his low 
back disability was received in April 2001.  The April 
application reflects no reference to the September 2000 
rating decision or otherwise indicates an intent that it 
represent a NOD with the September 2000 rating decision.  The 
April 6, 2001, VA Form 21-4138 simply stated, "I want to re-
open my claim [redacted].  I have pain in my back all the 
time.  I'm 87 years old. . . ."

In April 2000, the veteran was service connected solely for 
his low back disability, with a 40 percent evaluation, and 
his gall bladder post-excision residuals disability, with a 
10 percent evaluation, for a combined evaluation of 50 
percent.

In a statement dated June 25, 2002, the veteran filed for 
service connection for DJD, bilateral knees, and pain with 
loss of sensation, bilateral feet, as secondary to his low 
back disability, and it was received on June 27, 2002.  The 
June 2003 rating decision granted service connection for DJD, 
bilateral knees, and pain with loss of sensation, bilateral 
feet, with an evaluation of 10 percent each with bilateral 
factor, all effective June 25, 2002, which, combined with his 
low back and gall bladder excision residuals, totaled 70 
percent.

In June 2003, the veteran was notified he might be eligible 
for TDIU and provided VA Form 21-8940, which the veteran 
returned in August 2003.  The October 2003 rating decision 
granted TDIU, effective June 25, 2002, the date on which the 
evidence of record showed the veteran's combined evaluation 
of his disabilities reached 70 percent and that he was 
unemployable as a result of his service-connected 
disabilities.

Applicable law and regulations

A NOD must be sufficiently clear to communicate an intent to 
contest or dispute a determination of the RO.  38 C.F.R. 
§ 20.201.  A liberal standard is applied in determining 
whether a communication can be reasonably construed as 
constituting a NOD.  Stokes v. Derwinski, 1 Vet. App. 201, 
203 (1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).  In the case 
of disability compensation, the earliest date is that on 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim was received within one 
year of that date; otherwise, the effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

Initially, the Board rejects the veteran's and his 
representative's assertion that his March 2000 claim for an 
increase was still pending and that should be the effective 
date for his TDIU.  The Board notes that the one-year appeal 
period for the September 2000 rating decision was still open 
when the veteran filed his April 2001 claim for an increase.  
The Board finds, however, that no reasonable reading of the 
veteran's April 2001 VA Form 21-4138 shows it to have 
expressed any disagreement with the September 2000 rating 
decision.  While he implied that his back symptomatology had 
increased, he did not express any disagreement with the 
September 2000 rating decision.  In fact, he did not even 
mention or refer to it in any manner.  Thus, the April 2001 
VA Form 21-4138 was not a NOD, and the September 2000 rating 
decision became final.

Even were the Board to find that the veteran's March 2000 
claim was still open, the Board notes a March 2000 VA 
treatment note which reflects that the veteran reported that 
he still worked actively as a farmer.  Further, the evidence 
of record does not show the veteran to have filed any other 
document which might be construed as an informal or formal 
claim for TDIU prior to June 25, 2002, or to have met the 
minimum combined evaluation for TDIU prior to that date even 
if he did.

As of April 2001, the veteran's combined disability rating 
was 50 percent.  He did not meet the single disability 
criterion of 60 percent or the combined disability standard 
of 70 percent, with one of at least 40 percent.  Thus, it was 
not until the June 2003 rating decision that veteran met the 
criteria for TDIU.  38 C.F.R. § 4.16(a).  Further, at the 
time of the June 2003 rating decision, the veteran had not 
even applied for TDIU.  By assigning the effective date of 
June 25, 2002, the RO considered his claim for service 
connection received on that date as also an informal claim 
for TDIU.  In light of the fact that the evidence of record 
does not show the veteran to have more nearly approximated 
TDIU until after the date of his claim, he is not entitled to 
an earlier date, as applicable law and regulation set the 
date his claim is received as the earliest date which may be 
allowed.




ORDER

Entitlement to an increased rating for low back strain, with 
DDD is denied.

Entitlement to an effective date earlier than June 25, 2002, 
for entitlement to TDIU is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


